Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 17, 2015

                                         No. 04-15-00251-CV

                            IN RE HEB GROCERY COMPANY, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 13, 2015, appellate counsel for real party in interest Patricia Rani Spaulding filed
a third unopposed motion for extension of time to file a response to the petition for writ of
mandamus. The motion is GRANTED. A response on behalf of the real party in interest is due in
this court no later than July 20, 2015.

           It is so ORDERED on July 17, 2015.


                                                     PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-08676, styled Patricia Rani Spaulding v. HEB, Inc., HEB
Grocery Company, LP; HEBCO GP, LLC and HEBCO Partners, Ltd., pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Martha Tanner presiding.